Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-8 are objected to because of the following informalities:  the claims contain reference to extension 1 or extensions 1 which seems to be a reference designator in the European style and appears to switch between singular and plural forms.  Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The newly added claims recite combining images, however the specification is silent as to how this is done. Are the images stitched, added, averaged?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilmour (US 4,970,700).
Regarding claim 1, Gilmour discloses a forward scanning sonar system comprising:
a support structure [fig. 2 shows forward looking sonar nose cone on underwater vehicle which projects two forward facing beams downward]; and,
at least two sonar transducers forming a port sonar transducer and a starboard sonar transducer [fig. 9 shows adjustable wings with starboard and port transducer means 51’ and 52’] mounted to the support structure in an angled orientation with each other such that, while the support structure is moved along a forward moving direction with respect to a sea floor [fig. 2 min].
(alternatively for claim 9)
a forward scanning sonar method comprising:
a) providing a port sonar transducer and a starboard sonar transducer, each for emitting sound waves forming a fan-shaped beam and receiving returned echo sequences [fig. 9 shows adjustable wings with starboard and port transducer means 51’ and 52’];
b) providing a support structure having the port sonar transducer and the starboard sonar transducer mounted thereto in an angled configuration with each other and with a forward moving direction [fig. 2 shows forward looking sonar nose cone on underwater vehicle which projects two forward facing beams downward];
c) moving the support structure along a forward moving direction [fig. 2 shows underwater vehicle propelled forward underwater];
min];
e) converting the returned echo sequences into port and starboard raw sonar return data [col. 1:20-25 describes receiver for acoustic energy reflected from the insonified strip…multiple transmissions take place and the return signals are processed and portrated on a line-by-line basis];
f) providing the port and the starboard raw sonar return data to a processor [col. 1:15-20 signal processing apparatus];
g) using the processor, determining sonar imaging data and/or profiled data in dependence upon the port and starboard raw sonar return data [col. 3:10-15 Return signals are processed and combined with the side looking sonar return signals to provide a full coverage display.]; and,
h) displaying the sonar imaging data and/or the profiled data on a monitor [col. 3:25-35 The receiver signals are processed and are stored in the display control 56 and collectively presented to display device 58 such as a cathode ray tube.].



    PNG
    media_image1.png
    964
    585
    media_image1.png
    Greyscale

Regarding claim 4, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein the port sonar transducer and the starboard sonar transducer are configured such that the scan angle n' of the port scan line and the starboard scan line is a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams].
Regarding claim 5, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof, and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than a/2, and wherein the starboard sonar transducer is mounted to the support structure such that the 
Regarding claim 6, Gilmour also discloses the forward scanning sonar system according to claim 5 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented rearwardly downwardly at a same downward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers].
Regarding claim 7, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof [col. 1:10-20 describes transmitting transducer and receiver transducer], and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than π/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than π/2 [figs. 2 and 9 show adjustable wings for angling transducers].
Regarding claim 8, Gilmour also discloses the forward scanning sonar system according to claim 7 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented forwardly upwardly at a same upward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams].
Regarding claim 11, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises: the port sonar transducer receiving a port echo sequence along an angled port scan line and the starboard sonar transducer receiving a starboard echo sequence along an angled starboard scan line; and, converting the port sonar return sequence into port raw sonar return data and the starboard sonar return sequence into starboard raw sonar return data [col. 3:10-15 Return signals are processed and combined with the side looking sonar return signals to provide a full coverage display].
Regarding claim 21, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein each of a fan-shaped beam of the port sonar transducer and the starboard sonar transducer for receiving the returned echo sequences is replaced with at least two parallel or coinciding, yet independent, angled fan-shaped beams [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current].
Regarding claim 22, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises receiving a sonar echo sequence with at least two parallel, or coinciding, angled fan-shaped beams in each of the port sonar transducer and the starboard sonar transducer [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current], and wherein g) comprises .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700) as applied to claim 11 above, and further in view of Lindholm (US 2012/0063645 A1).
Regarding claim 26, Gilmour does not explicitly teach … and yet Lindholm teaches the forward scanning sonar method according to claim 11 wherein the port raw sonar data is dependent, in part, upon an echo sequence returned by the port scan line, and the starboard raw sonar data is dependent, in part, upon an echo sequence returned by the starboard scan line, and both the port and the starboard raw sonar data are dependent upon a combination of the port and the starboard echo sequences returned by the cross-point of the port and the starboard scan lines [0061 The port and starboard transducer unit 22 includes a port transducer unit 34 and a starboard transducer unit 36, which are configured to transmit acoustic pulses or pings 38 and 40, on port and starboard sides respectively of the port and starboard transducer unit 22, at a plurality of different frequencies.; 0163 left half of bitmap may represent port data while right half of bitmap represents starboard data; 0180 Therefore, an image produced in accordance with some embodiments may advantageously exploit the respective advantages of different frequencies, 
It would have been obvious to combine the crossed port and starboard imaging of Gilmour, with the combined imaging of Lindholm so that a more detailed and clear image is combined in a single image.

    PNG
    media_image2.png
    517
    725
    media_image2.png
    Greyscale

Regarding claim 27, Gilmour as modified by Lindholm teaches the forward scanning sonar method according to claim 26 wherein the 2D sonar imaging data are determined by determining first 2D imaging data in dependence upon the port raw sonar return data, second 2D imaging data in dependence upon the starboard raw sonar return data, and third 2D imaging data in dependence upon the combination of the port and the starboard sonar return data from the cross point of the 
Regarding claim 28, Gilmour as modified by Lindholm teaches the forward scanning sonar method according to claim 27 wherein the first 2D imaging data are combined with the second 2D imaging data in dependence upon the third 2D imaging data [0079 three frequencies may be transmitted and received as port and starboard data sets; 0174 alternative embodiment includes rotary sonar which produces generally circular or sector-shaped image of submerged objects; 0180 images produced from different frequencies may be combined into a single image to produce a more detailed and hence clearer image].
Regarding claim 30, Gilmour as modified by Lindholm teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a profiled data based on the third 2D imaging data, wherein the profiled data is displayed as an anticipated sea bottom profile along the forward direction ahead of the support structure [0079; 0174; 0180].
Regarding claim 31, Gilmour as modified by Lindholm teaches forward scanning method according to claim 22 wherein g) comprises generating a combined, gap-free, 3D imaging data for a display based on angled 3D port imaging data and angled 3D starboard imaging data that are combined with each other over the intersecting line in the forward direction [0079; 0174; 0180].

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700) and Lindholm (US 2012/0063645 A1) as applied to claim 28 above, and further in view of Brown (US 2013/0148471 A1).
Regarding claim 29, Gilmour does not explicitly teach … and yet Brown teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a combined 

    PNG
    media_image3.png
    545
    474
    media_image3.png
    Greyscale

It would have been obvious to combine the sidescan sonars of Gilmour, with the sidescan sonars and waterfall views of Brown so that a time history of the ocean bottom may be viewed as the watercraft travels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645             
                                                                                                                                                                                           /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645